                                IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                         ASHEVILLE DIVISION
                                        1:21-cv-00208-MOC-WCM

              ERIC WILSON and                        )
              JENNIFER WILSON,                       )
                                                     )
                               Plaintiffs,           )
                                                     )              ORDER
                    v.                               )
                                                     )
              STATE FARM FIRE AND                    )
              CASUALTY COMPANY                       )
                                                     )
                                     Defendant.      )
              ______________________________________ )

                       This matter is before the Court on the Motion for Admission Pro Hac

              Vice and Affidavit (Doc. 9) filed by Matthew Bissette. The Motion indicates

              that Mr. Bissette, a member in good standing of the Bar of this Court, is local

              counsel for Plaintiffs and that he seeks the admission of Benjamin P. Barmore,

              who the Motion represents as being a member in good standing of the Bar of

              Texas. It further appears that the requisite admission fee has been paid.

                       Accordingly, the Court GRANTS the Motion (Doc. 9) and ADMITS

              Benjamin P. Barmore to practice pro hac vice before the Court in this matter

              while associated with local counsel.
Signed: September 7, 2021




                                                     1

                     Case 1:21-cv-00208-MOC-WCM Document 10 Filed 09/07/21 Page 1 of 1
